DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Amendment filed dated October 29th, 2020. 

2.	Claims 1-20 are allowed.
—o—o—o—
ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “inferring of the types comprises assigning a sketch to each of said inferred types, wherein each sketch is converted to one or more of the types appropriate for the second programming language, and wherein each sketch includes a record indicating a capability, type variable, and/or type constant of the inferred type to which the respective sketch is assigned” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of techniques for automatic type inference from machine code by receiving a machine code of a program, generating an intermediate representation of the machine code, generating a plurality of type constraints from the intermediate representation, generating one or more inferred types based at least upon the plurality of type constraints, converting the generated inferred types to C types renders the pending independent claims allowable. Claims 2-15 and 17-19 are dependent upon claims 1 and 16. Since the independent claims 1, 16 and 20 are allowable, claims 2-15 and 17-19 are also allowable at least by virtue of the dependency relationship.

4.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

CONCLUSION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                        01/12/2020